DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Request for Continued Examination
The request for continued examination filed on 3/3/2022 has been entered and made of record. Claims 1, 3, 10 and 11 are amended. Claims 12-13 are added. Claims 1-5 and 8-13 are pending.
The previous rejections of claims 1 and 8-11 under 35 USC 103 under Ehsani in view of Routtenberg have been withdrawn as necessitated by the amendment. The previous rejection of claim 2 under 35 USC 103 under Ehsani in view of Routtenberg and Whitman have been withdrawn as necessitated by the amendment. The previous rejections of claims 3-5 under 35 USC 103 under Ehsani in view of Routtenberg and Hayton have been withdrawn as necessitated by the amendment. New rejections to claims 1 and 8-13 have been made over Ehsani in view of Garten et al. A new rejection to claim 2 has been made over Ehsani in view of Garten et al and Whitman. New rejections to claims 3-5 have been made over Ehsani in view of Garten et al and Hayton.



Claim Objections
Claims 1 and 10-13 are objected to because of the following informalities: “changed from feature of the user” should be replaced with “changed from a feature of the user”. Note that this limitation is repeated in each claim (1 and 10-13). Appropriate correction is required.




Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed 7/24/2020 were accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ehsani et al (US20140108019A1; filed 10/8/2013) in view of Garten et al (US 20190246936 A1; filed 4/25/2019).

With regards to claim 1, Ehsani et al discloses an information processing system comprising: an audio processing device (Ehsani, Abstract: "The smart home automation agent can receive input from users through sensing devices such as a smart phone, a tablet computer or a laptop computer") and a response system is configured to manage information about a plurality of pieces of content and manage, for each user, playback history information about the plurality of pieces of content in association with identification information of a user (Ehsani, [0067]: "An important aspect of the inventive matter presented here is the adaptive learning ability. FIG. 4 depicts its place in the overall system. Each time the user 410 performs a new interaction via the multi-modal interface 430 and the multi-modal dialog interaction engine 440, the resulting data is being logged in the interaction and user history database 460.”), wherein the audio processing device includes: a microphone for accepting an input of voice; at least one memory storing instructions, and at least one processor executing the instructions causing the audio processing device to: extract a feature quantity from the accepted input including voice to specify identification information of a user corresponding to the extracted feature quantity (Ehsani, [0085]: "Note that if utilizing face recognition and voice biometric software, the system could learn to recognize all family members, house workers and frequent visitors. This would enable the system to deal with each individual in personal or specific ways.” Voice biometric software cannot be used without a microphone and a processor executing instructions), and transmit a request for a piece of content to the response system; and… playback history information that is managed in association with the identification information specified by the extracted feature quantity (Ehsani, abstract: “The system , determines, in a case where the request is received from the audio processing device, a piece of content to be provided to the user identified by the identification information (Ehsani, [0077]: “Users can also interact with remotely as well depending on the type of input signals used. Examples could include: “Play Mozart's Concerto For Clarinet And Orchestra In A”; “Bring up Google”; “Download the movie Casablanca”; “Find some reviews of Franco's Pizza”; or “Find out when The King's Speech is playing”.”),… a feature obtained from playback history information that is managed in association with the identification information specified by the extracted feature quantity (Ehsani, abstract: “The system adaptively learns based on both user and sensor input and can learn the preferences and practices of its users.” [0068]: “Note also that the interaction and user history database 460 tracks an interaction history specific to a user.”), and transmits a response including information on the determined piece of content to the audio processing device, wherein the instructions further cause the audio processing device to output the piece of content (Ehsani, [0077]: Users can also interact with remotely as well depending on the type of input signals used. Examples could include: “Play Mozart's Concerto For Clarinet And Orchestra In A”… “Go to channel 1323”; “What's on Turner Classic tonight?” or “Record all Frasier episodes that haven't been recorded before”. These examples also imply the presence of a television or entertainment center control module capable of responding to the natural language input.”).
However, Ehsani et al does not disclose the response system obtains a changed feature that is at least partially changed from feature of the user based on the playback history information managed by the response system as the user attributes in association with the identification information specified by the extracted feature quantity… determines… according to a predetermined trigger, a piece of content… using another playback history information having a feature that is similar to the changed feature … piece of content, based on the information on the piece of content included in the response received from the response system.
Yet, Garten teaches the response system obtains a changed feature that is at least partially changed from feature of the user based on the playback history information managed by the response system as the user attributes in association with the identification information specified by the extracted feature quantity… determines… according to a predetermined trigger, a piece of content… using another playback history information having a feature that is similar to the changed feature … piece of content, based on the information on the piece of content included in the response received from the response system (Garten, Paragraph 15: "The at least one computing device may be configured to: define a profile for the at least one user comprising the brainwave data, and user attributes, the brainwave data linked to a timeline; detect an EEG response as a segment of the brainwave data at a time period on the timeline, the EEG response defining a change in brain state; correlate the time period to music data to compute a segment of music data corresponding to the segment of the brainwave data of the EEG response; identify a selection of music data using the segment of music data and the user attributes; and transmit signals defining a recommendation of a music data item based on the selection of music data." The current emotional state of the user is being interpreted as the feature that has changed (from a previous emotional state) and the predetermined trigger is being interpreted as the EEG response).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ehsani and Garten such that the content is suggested to the user based on a change in state of the user as well as the user’s playback history. This would have enabled the invention to match the user’s mood (Garten, paragraph 81: “The choice of type of song depends on the current mood of the user. Also, when we are sad some of us prefer to hear sad songs and others prefer to hear happy songs when we are sad. The most important function of music is to influence our emotional state. By keeping track of current emotional state and state after listening to 


With regards to claim 8, which depends on claim 1, Ehsani discloses wherein the information on the piece of content included in the response transmitted from the response system includes information used for downloading the piece of content (Ehsani, paragraph 46: “For example, a user may ask the system 110 to open a web page, download a movie, record a show or order a pizza.”).


With regards to claim 9, which depends on claim 1, Ehsani discloses wherein the audio processing device is any of a smart speaker, a smart display, a tablet, a smartphone, a drone, a robot, and an image processing device (Ehsani, paragraph 12: “The multi-modal dialog interaction engine obtains input signals from the multi-modal interface (e.g., cell phone, browser, game console, sensors, etc.) where the signals can represent different modalities of input (e.g., voice, images, gestures, touch, sensor data, etc.).” paragraph 77: “the presence of a television or entertainment center control module capable of responding to the natural language input.”).

Claim 10 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

Claim 11 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

A response system comprising: one or more memories; and one or more processors that execute a set of instructions to: manage information about a plurality of pieces of content; manage, for each user, playback history information about the plurality of pieces of content in association with identification information of a user (Ehsani, [0067]: "An important aspect of the inventive matter presented here is the adaptive learning ability. FIG. 4 depicts its place in the overall system. Each time the user 410 performs a new interaction via the multi-modal interface 430 and the multi-modal dialog interaction engine 440, the resulting data is being logged in the interaction and user history database 460.”), determine, in a case where the request is received from the audio processing device… a piece of content to be provided to the user identified by the identification information (Ehsani, [0077]: “Users can also interact with remotely as well depending on the type of input signals used. Examples could include: “Play Mozart's Concerto For Clarinet And Orchestra In A”; “Bring up Google”; “Download the movie Casablanca”; “Find some reviews of Franco's Pizza”; or “Find out when The King's Speech is playing”.”)… and transmit a response including information on the determined piece of content to the audio processing device (Ehsani, [0077]: Users can also interact with remotely as well depending on the type of input signals used. Examples could include: “Play Mozart's Concerto For Clarinet And Orchestra In A”… “Go to channel 1323”; “What's on Turner Classic tonight?” or “Record all Frasier episodes that haven't been recorded before”. These examples also imply the presence of a television or entertainment center control module capable of responding to the natural language input.”).
However, Ehsani et al does not disclose obtain a changed feature that is at least partially changed from feature of the user based on the playback history information managed by the response system as the user attributes in association with the identification information specified by the extracted feature quantity; determine… according to a predetermined trigger, a piece of content… using another playback history information having a feature that is similar to the changed feature.
obtain a changed feature that is at least partially changed from feature of the user based on the playback history information managed by the response system as the user attributes in association with the identification information specified by the extracted feature quantity; determine… according to a predetermined trigger, a piece of content… using another playback history information having a feature that is similar to the changed feature (Garten, Paragraph 15: "The at least one computing device may be configured to: define a profile for the at least one user comprising the brainwave data, and user attributes, the brainwave data linked to a timeline; detect an EEG response as a segment of the brainwave data at a time period on the timeline, the EEG response defining a change in brain state; correlate the time period to music data to compute a segment of music data corresponding to the segment of the brainwave data of the EEG response; identify a selection of music data using the segment of music data and the user attributes; and transmit signals defining a recommendation of a music data item based on the selection of music data." The current emotional state of the user is being interpreted as the feature that has changed (from a previous emotional state) and the predetermined trigger is being interpreted as the EEG response).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ehsani and Garten such that the content is suggested to the user based on a change in state of the user as well as the user’s playback history. This would have enabled the invention to match the user’s mood (Garten, paragraph 81: “The choice of type of song depends on the current mood of the user. Also, when we are sad some of us prefer to hear sad songs and others prefer to hear happy songs when we are sad. The most important function of music is to influence our emotional state. By keeping track of current emotional state and state after listening to music, we can gauge the degree that the music has influenced emotional state—hopefully in a positive direction.”).

.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ehsani et al in view of Garten et al, and further in view of Whitman et al (US20140279817A1; filed 3/14/2014).

With regards to claim 2, which depends on claim 1, Ehsani discloses wherein in a case where no playback history is stored in association with the identification information specified by the extracted feature quantity (Ehsani, paragraph 67: “Each time the user 410 performs a new interaction via the multi-modal interface 430 and the multi-modal dialog interaction engine 440, the resulting data is being logged in the interaction and user history database 460.”), 
However, Ehsani does not disclose of the response system determines a piece of content to be provided to the user identified by the identification information, using a ranking of the numbers of times the plurality of pieces of content have been played.
Whitman teaches the response system determines a piece of content to be provided to the user identified by the identification information, using a ranking of the numbers of times the plurality of pieces of content have been played (Whitman, paragraphs 68-69: “Currency: a measure of how recently popular the song is. Particularly, Currency is a measure of media items that are popular that are receiving much of their popularity over the recent past. A media item that is new will be seen as current if it has been recently listed. A Currency score for a particularly taste profile is generated by determining the Currency score for each media item in a taste profile and computing an average of all the Currency scores.” Paragraph 8: “In another embodiment, the probability is based on any one of, or a combination 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Whitman and Ehsani such that the invention used the “currency” of songs to determine which songs to recommend to users without playback history. This would enable the invention to use a taste profile to provide recommendations for an individual without requiring previous data about the individual (Whitman, paragraph 33: “The embodiments described herein allow taste profiles to be used to determine an individual's taste(s), for example for the purpose of making recommendations or playlists based on the individual's taste(s).”).




Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ehsani et al in view of Garten et al, and further in view of Hayton et al (US20160255401A1; filed 5/11/2016).

With regards to claim 3, which depends on claim 1, Ehsani discloses wherein the audio processing device further includes a sensor, and wherein the instructions further cause the audio processing device to perform a circumstance determination for determining a circumstance (Ehsani, paragraph 32: “One should appreciate that the multi-modal interface 120 can also include a sensor interface 127 through which the multi-modal dialog interaction engine can obtain sensor data as input signals 115.”).
However, Ehsani does not disclose based on information obtained from the sensor when the audio processing device accepts the input, and wherein the piece of content determined based on the changed feature by the response system is a piece of content according to the circumstance as the predetermined trigger determined by the circumstance determination.
Garten teaches wherein the piece of content determined based on the changed feature by the response system is a piece of content according to the circumstance as the predetermined trigger (Garten, Paragraph 15: "compute a segment of music data corresponding to the segment of the brainwave data of the EEG response; identify a selection of music data using the segment of music data and the user attributes; and transmit signals defining a recommendation of a music data item based on the selection of music data.").
Hayton teaches based on information obtained from the sensor when the audio processing device accepts the input, and wherein the piece of content determined by the response system is a piece of content according to the circumstance determined by the circumstance determination (Hayton, abstract: “providing digital content recommendations based upon environmental sensor data. For example, one embodiment provides a computing device configured to receive sensor data from a sensor system, to detect a user present in the use environment via the sensor data, identify the user, recognize a current state of each of one or more use environment state features associated with the user via the sensor data, and store the current state of each of the one or more use environment state features. The computing device is further configured to detect a triggering condition for a selected use environment state feature, and in response provide information related to the selected use environment state feature based upon one or more of the current state of the use selected use environment state feature and a previously-stored state of the selected use environment state feature.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ehsani and Hayton such that the sensor data could be used to help determine the piece of content. This would have enabled the invention to provide recommendations or responses that relate to the condition of the user (Hayton, paragraph 25: 

With regards to claim 4, which depends on claim 3, Ehsani discloses wherein the identification information of the user is specified based on the circumstance determined by the circumstance determination in addition to the extracted feature quantity (Ehsani, paragraph 32: “One should appreciate that the multi-modal interface 120 can also include a sensor interface 127 through which the multi-modal dialog interaction engine can obtain sensor data as input signals 115.”).
However, Ehsani does not disclose and wherein the response system determines a piece of content according to the circumstance determined by the circumstance determination, using the identification information specified based on the extracted feature quantity and the circumstance determined by the circumstance determination.
Hayton teaches and wherein the response system determines a piece of content according to the circumstance determined by the circumstance determination, using the identification information specified based on the extracted feature quantity and the circumstance determined by the circumstance determination (Hayton, abstract: “providing digital content recommendations based upon environmental sensor data. For example, one embodiment provides a computing device configured to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ehsani and Hayton such that the sensor data could be used to help determine the piece of content. This would have enabled the invention to provide recommendations or responses that relate to the condition of the user (Hayton, paragraph 25: “providing digital content recommendations based upon environmental sensor data. For example, one embodiment provides a computing device configured to receive sensor data from a sensor system, to detect a user present in the use environment via the sensor data, identify the user, recognize a current state of each of one or more use environment state features associated with the user via the sensor data, and store the current state of each of the one or more use environment state features. The computing device is further configured to detect a triggering condition for a selected use environment state feature, and in response provide information related to the selected use environment state feature based upon one or more of the current state of the use selected use environment state feature and a previously-stored state of the selected use environment state feature.”).

With regards to claim 5, which depends on claim 3, Ehsani discloses wherein the response system manages, for a user, playback history information about the plurality of pieces of content in association with information indicating a circumstance in addition to identification information of the user (Ehsani, [0068]: “Note also that the interaction and user history database 460 tracks an interaction history specific to a user.”), the audio processing device transmits a request for a piece of content to the response system, the request including information indicating the circumstance determined by the circumstance determination (Ehsani, paragraph 12: “The multi-modal dialog interaction engine obtains input signals from the multi-modal interface (e.g., cell phone, browser, game console, sensors, etc.) where the signals can represent different modalities of input (e.g., voice, images, gestures, touch, sensor data, etc.).” Fig. 4: Multi-modal interface 430 transmits to the dialog interaction engine 440) the user identified by the identification information specified by the extracted feature quantity (paragraph 68: “Note also that the interaction and user history database 460 tracks an interaction history specific to a user. That is the smart home agent system has the capability to identify its users either via voice biometrics, iris scan, fingerprint or simple user ID/password login.”)… playback history information managed in association with both the identification information and the information indicating the circumstance that are included in the request (Ehsani, paragraph 12: “The multi-modal dialog interaction engine obtains input signals from the multi-modal interface (e.g., cell phone, browser, game console, sensors, etc.) where the signals can represent different modalities of input (e.g., voice, images, gestures, touch, sensor data, etc.).” Fig. 4: Multi-modal interface 430 transmits to the dialog interaction engine 440).
However, Ehsani does not disclose the response system determines a piece of content to be provided to the user… using another playback history information having a feature that is similar to a feature obtained.
Yet, Garten et al teaches the response system determines a piece of content to be provided to the user… using another playback history information having a feature that is similar to a feature obtained (Garten, paragraph 15: “a segment of music data corresponding to the segment of the .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ehsani and Garten such that the content is suggested to the user based on a change in state of the user as well as the user’s playback history. This would have enabled the invention to match the user’s mood (Garten, paragraph 81: “The choice of type of song depends on the current mood of the user. Also, when we are sad some of us prefer to hear sad songs and others prefer to hear happy songs when we are sad. The most important function of music is to influence our emotional state. By keeping track of current emotional state and state after listening to music, we can gauge the degree that the music has influenced emotional state—hopefully in a positive direction.”).





Response to Arguments
Applicant’s arguments regarding the USC 101 rejections of claims 1-5 and 8-13 have been fully considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues, and examiner agrees, that the amendments to the independent claims (claims 1, 10 and 11) overcame the previous rejections because the usage of a changed feature, in association with identification information, to determine a playback history information which is then used to determine 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng (CN105426381A): Teaches music recommendations based on the emotional context of a user.
Komatsu (JP2016194614A): Teaches recommending music during karaoke based on a user’s current feelings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

                                                                                                                         /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178